Case 1:19-cv-00373-CMA-NYW Document 80 Filed 04/30/20 USDC Colorado Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


  Civil Action No. 19-cv-00373-CMA-NYW

  STEPHEN KYLE HAMPER,

         Plaintiff,

  v.

  RANDOLPH ROMERO,

         Defendant.


              ORDER ADOPTING RECOMMENDATION OF UNITED STATES
                      MAGISTRATE JUDGE NINA Y. WANG


         This matter is before the Court on the March 31, 2020 Recommendation of

  United States Magistrate Judge (“the Recommendation”) (Doc. # 77), wherein

  Magistrate Judge Nina Y. Wang recommends dismissal of the instant action without

  prejudice pursuant to D.C.COLO.LCivR 41.1 for Plaintiff’s failure to prosecute, comply

  with Orders of the Court, and this District’s Local Rules of Civil Practice. The

  Recommendation is incorporated herein by reference. See 28 U.S.C. § 636(b)(1)(B);

  Fed. R. Civ. P. 72(b). For the reasons described herein, the Court affirms and adopts

  the Recommendation and dismisses the instant action without prejudice.

                                     I.     BACKGROUND

         On February 11, 2019, Plaintiff Stephen Kyle Hamper initiated this action by filing

  his pro se Prisoner Complaint. (Doc. # 1.) On May 2, 2019, Plaintiff filed his Amended
Case 1:19-cv-00373-CMA-NYW Document 80 Filed 04/30/20 USDC Colorado Page 2 of 8




  Prisoner Complaint at the direction of Magistrate Judge Gallagher, asserting two Eighth

  Amendment claims—i.e., excessive force and deliberate indifference. (Doc. # 7.) On

  January 6, 2020, this Court adopted the December 3, 2019 Recommendation of

  Magistrate Judge Wang (Doc. # 71), thereby dismissing Plaintiff’s deliberate

  indifference claim in its entirety and dismissing his excessive force claim against all

  defendants except Defendant Romero. (Doc. # 75.)

         On October 2, 2019, Judge Wang set a status conference in this action for

  December 4, 2019 (“the Status Conference”). (Doc. # 57.) Plaintiff failed to appear at

  the Status Conference without notice to the Court. Given Plaintiff’s failure to appear,

  Judge Wang issued an Order to Show Cause for lack of prosecution. (Doc. # 74.)

  Specifically, Magistrate Judge Wang ordered Plaintiff to show cause, by December 30,

  2019, “why this court should not recommend dismissal of this action for failure to

  prosecute under D.C.COLO.LCivR 41.1 and for Plaintiff’s failure to comply with this

  District’s Local Rules of Civil Practice and an Order of the court, including appearing at

  a court-scheduled Status Conference.” (Id. at 3.) The Order to Show Cause warned

  Plaintiff that his failure to comply with the Order may result in Judge Wang

  recommending dismissal of this action.

         Plaintiff failed to respond to the Order to Show Cause. Three months after the

  deadline to show cause had passed, Defendant Romero filed a Notice of Plaintiff’s

  Failure to Respond to Order to Show Cause. (Doc. # 76.) On March 31, 2020,

  Magistrate Judge Wang issued the instant Recommendation, noting that “[t]o date, Mr.




                                               2
Case 1:19-cv-00373-CMA-NYW Document 80 Filed 04/30/20 USDC Colorado Page 3 of 8




  Hamper has not responded to the Order to Show Cause and the time to do so has since

  expired.” (Doc. # 77 at 2–3.)

         The Recommendation advised the parties that specific written objections were

  due within fourteen (14) days after being served with a copy of the Recommendation.

  (Id. at 4.) Despite this advisement, no objection to the Recommendation has been filed.

         On April 10, 2020, Plaintiff filed “Plaintiff’s Response to Defendants Notice of

  failure to Show Cause.” (Doc. # 79.) The Court does not construe Plaintiff’s filing as an

  objection to the Recommendation because Plaintiff does not reference the

  Recommendation. Instead, the Court construes the filing as a very belated response to

  Judge Wang’s Order to Show Cause. Nevertheless, the Court reviews the

  Recommendation de novo because Plaintiff’s filing relates to his failure to prosecute.

                                  II.     LEGAL STANDARDS

  A.     REVIEW OF A RECOMMENDATION

         When a magistrate judge issues a recommendation on a dispositive matter,

  Federal Rule of Civil Procedure 72(b)(3) requires that the district judge “determine de

  novo any part of the magistrate judge’s [recommended] disposition that has been

  properly objected to.” An objection is properly made if it is both timely and specific.

  United States v. One Parcel of Real Property Known As 2121 East 30th Street, 73 F.3d

  1057, 1059 (10th Cir. 1996). In conducting her review, “[t]he district judge may accept,

  reject, or modify the recommended disposition; receive further evidence; or return the

  matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3).




                                                3
Case 1:19-cv-00373-CMA-NYW Document 80 Filed 04/30/20 USDC Colorado Page 4 of 8




         However, “the district court is accorded considerable discretion with respect to

  the treatment of unchallenged magistrate reports. In the absence of timely objection, the

  district court may review a magistrate [judge’s] report under any standard it deems

  appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas v.

  Arn, 474 U.S. 140, 150 (1985) (stating that “[i]t does not appear that Congress intended

  to require district court review of a magistrate’s factual or legal conclusions, under a de

  novo or any other standard, when neither party objects to those findings.”)).

  B.     D.C.COLO.LCivR 41.1

         Local Rule of Civil Practice 41.1 provides:

         A judicial officer may issue an order to show cause why a case should not
         be dismissed for lack of prosecution or for failure to comply with these
         rules, the Federal Rules of Civil Procedure, or any court order. If good
         cause is not shown within the time set in the show cause order, a district
         judge or a magistrate judge exercising consent jurisdiction may enter an
         order of dismissal with or without prejudice.

  D.C.COLO.LCivR 41.1. “A district court undoubtedly has discretion to sanction a party

  for failing to prosecute or defend a case, or for failing to comply with local or federal

  procedural rules.” Reed v. Bennett, 312 F.3d 1190, 1195 (10th Cir. 2002). When

  dismissing a case without prejudice for failure to prosecute or defend, “a district court

  may, without abusing its discretion, enter such an order without attention to any

  particular procedures.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1161

  (10th Cir. 2007).

  C.     PRO SE PLAINTIFF

         The Court cannot and does not act as an advocate for a pro se party. See Adler

  v. Wal-Mart Stores, Inc., 144 F.3d 664, 672 (10th Cir. 1998). A party’s pro se status

                                                4
Case 1:19-cv-00373-CMA-NYW Document 80 Filed 04/30/20 USDC Colorado Page 5 of 8




  does not entitle him to application of different rules, see Montoya v. Chao, 296 F.3d

  952, 957 (10th Cir. 2002), or exempt him from complying with the procedural rules that

  govern all civil actions filed in this District, namely, the Federal Rules of Civil Procedure

  and the Local Rules of Practice for the District of Colorado. See Murray v. City of

  Tahlequah, 312 F.3d 1196, 1199 n.2 (10th Cir. 2008).

                                       III.    DISCUSSION

         In her Recommendation, Magistrate Judge Wang recommended that the instant

  case should be dismissed for failure to prosecute:

         Mr. Hamper has failed to respond to this court’s Order to Show Cause and
         has failed to explain his absence from the December 4, 2019 Status
         Conference. As mentioned, nothing on the court’s docket reflects that Mr.
         Hamper was not receiving court filings or notice of the December 4, 2019
         Status Conference. Given that Mr. Hamper has not responded to the
         Order to Show Cause in the time allotted []or the nearly three months
         since, I find the circumstances warrant dismissal of this civil action for lack
         of prosecution pursuant to D.C.COLO.LCivR 41.1. . . .

  (Doc. # 77 at 3.)

         In Plaintiff’s Response to Defendant’s Notice of Failure to Show Cause, Plaintiff

  asks the Court not to dismiss this case and provides three reasons to support his

  request. First, he states that the prison has cut off his access to the law library due to

  the COVID-19 pandemic. Second, Plaintiff states that he was unaware of the missed

  court date until April 2, 2020, because of a breakdown in the coordination between his

  case managers and himself. Third, he states that the Court should consider his

  “extreme hardships” in fulfilling the requirements of prosecuting this case as an

  incarcerated individual who is not a lawyer. The Court will consider each of these

  arguments in turn.

                                                5
Case 1:19-cv-00373-CMA-NYW Document 80 Filed 04/30/20 USDC Colorado Page 6 of 8




  A.     THE IMPACT OF COVID-19 ON PLAINTIFF’S PROSECUTION OF THE
         INSTANT CASE

         Plaintiff asks the Court “to take into [consideration] the public health crisis

  and [his] complete lack of access to Buena Vista [Correctional Facility]’s Law

  Library or any of its reference material.” (Doc. # 79 at 1.) However, Judge Wang

  set the Status Conference on October 2, 2019, Plaintiff failed to appear at the

  Status Conference on December 4, 2019, and Plaintiff’s response to the Order to

  Show Cause was due by December 30, 2019. The COVID-19 pandemic in

  Colorado postdated Plaintiff’s failure to prosecute by several months, with the

  first case of COVID-19 occurring in Colorado on March 5, 2020. 1 Consequently,

  COVID-19 does not explain or excuse Plaintiff’s failure to prosecute.

  B.     COORDINATION BREAKDOWN BETWEEN CASE MANAGERS

         Next, Plaintiff represents that he was unaware of the missed court date until April

  2, 2020, because having multiple case managers over the preceding months led to a

  breakdown in coordination between the case management office, himself, and this

  Court. (Doc. # 79 at 2.) Plaintiff also represents that he was unaware he failed to

  respond to an Order to Show Cause. (Id. at 4.)

  1
    See, e.g., Jared Polis, Updated Information on COVID-19,
  https://www.colorado.gov/governor/news/updated-information-covid-19 (March 5, 2020) (first
  known occurrence of COVID-19 in Colorado occurred on March 5, 2020); Donald J. Trump,
  Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease
  (COVID-19) Outbreak, https://www.whitehouse.gov/presidential-actions/proclamation-declaring-
  national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak (March 13, 2020)
  (proclaiming on March 13, 2020 that COVID-19 outbreak in the United States is a national
  emergency); CORONAVIRUS AID, RELIEF, AND ECONOMIC SECURITY ACT, PL 116-136,
  March 27, 2020, 134 Stat 28, Section 15002(b)(2) (enacted on March 27, 2020); General Order
  2020-1: COVID-19 RESTRICTIONS REGARDING ENTRANCE TO COURTHOUSE OR
  COURTROOMS (D. Colo. March 13, 2020) (Brimmer, C.J.) (first District of Colorado general
  order regarding COVID-19 entered on March 13, 2020).

                                                6
Case 1:19-cv-00373-CMA-NYW Document 80 Filed 04/30/20 USDC Colorado Page 7 of 8




         However, Plaintiff provides no explanation for why he would not have received

  multiple orders of this Court sent to him by mail, including the order setting the date of

  the Status Conference and the Order to Show Cause. Plaintiff does not contend that his

  mailing address changed or that he has been otherwise unable to receive mail. The

  Court has no reason to believe that is the case, particularly because Plaintiff received

  the notice filed by Defendant during the COVID-19 pandemic. Even if coordination with

  his case managers could explain Plaintiff’s failure to appear at the Status Conference, it

  cannot explain his failure to inform the Court in writing of his inability to attend the

  Status Conference or his failure to respond to the Order to Show Cause. Therefore,

  Plaintiff’s case managers do not explain or excuse his failure to prosecute.

  C.     THE CHALLENGES OF PROSECUTING THIS ACTION AS AN
         INCARCERATED NON-LAWYER

         Finally, Plaintiff asks the Court to consider the hardships he experiences as a

  non-lawyer, including difficulty doing legal research, understanding what is asked of

  him, or responding to this Court or to Defendant. See, e.g., (Doc. # 79 at 6–7) (“I am

  unable to intelligently respond to ‘failure to prosecute under D.C.Colo.LCivR 41.1.’ as I

  do not know what Rule 41.1 is and will have no way of looking it up in the foreseeable

  future.”). While the Court is sympathetic to Plaintiff’s circumstances, Plaintiff’s pro se

  status does not entitle him to application of different rules. See Montoya v. Chao, 296

  F.3d 952, 957 (10th Cir. 2002). Nor does it exempt him from complying with the

  procedural rules that govern all civil actions filed in this District, including the Local

  Rules of Practice for the District of Colorado and D.C.Colo.LCivR 41.1. See Murray v.

  City of Tahlequah, 312 F.3d 1196, 1199 n.2 (10th Cir. 2008). Plaintiff may choose to

                                                 7
Case 1:19-cv-00373-CMA-NYW Document 80 Filed 04/30/20 USDC Colorado Page 8 of 8




  refile when he is ready to comply with the procedural rules that apply to all litigants in

  this District.

                                       IV.    CONCLUSION

          After reviewing the Recommendation, the record, and the relevant legal authority,

  the Court agrees with Magistrate Judge Wang’s recommendation that the instant case

  should be dismissed for Plaintiff’s failure to prosecute and failure to comply with Orders

  of the Court and this District’s Local Rules of Civil Practice. Accordingly, it is

          ORDERED that the March 31, 2020 Recommendation of United States

  Magistrate Judge (Doc. # 77) is AFFIRMED and ADOPTED as an Order of this Court. It

  is

          FURTHER ORDERED that this action is DISMISSED WITHOUT PREJUDICE for

  failure to prosecute and failure to comply with Orders of the Court and the Local Rules

  of Civil Practice, pursuant to D.C.COLO.LCivR 41.1.




          DATED: April 30, 2020


                                                     BY THE COURT:


                                                     _____________________________
                                                     CHRISTINE M. ARGUELLO
                                                     United States District Judge




                                                 8
